

116 HR 8566 IH: To require the Board of Governors of the Federal Reserve System and the Securities and Exchange Commission to carry out a study on the racial gap in stock ownership, and for other purposes.
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8566IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Meeks (for himself, Mr. Lawson of Florida, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Board of Governors of the Federal Reserve System and the Securities and Exchange Commission to carry out a study on the racial gap in stock ownership, and for other purposes.1.Study on the racial gap in stock ownership(a)StudyThe Board of Governors of the Federal Reserve System and the Securities and Exchange Commission shall, jointly, carry out a study on the racial gap in stock ownership.(b)ReportNot later than the end of the 180-day period beginning on the date of enactment of this Act, the Board of Governors and the Commission shall, jointly, issue a report to the Congress containing—(1)all findings and determinations made in carrying out the study required under subsection (a);(2)estimates of—(A)the percentage of stock ownership among the different races;(B)the aggregate amount of equity holdings held by the different races; and(C)the per capita equity holdings among the different races; and(3)any recommendations of the Board of Governors or the Commission for administrative or legislative changes that could raise stock ownership among African Americans and any other group less likely to own stocks.